DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 14 state “a plurality of different types of holders” and it is not clear what is required by the limitation – whether it is greater than one of a single type required OR one or more of more than one type OR greater than one of each of more than one type required.  It is further indefinite because it is not clear what would (or would not) constitute a different “type” of holder.  Appropriate correction is required.
Claim 2 is indefinite because it is not clear, as written, what range is being required for the thickness.  Appropriate correction is required.
Claim 20 is unclear as to what would be required by the step “compiling” an evidence kit.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 11-12, 14-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vandergriff (US 10,410,546).
Regarding claims 1-4, Vandergriff (hereafter “D1”) discloses a marking system for marking evidence at a scene (marker 2, figure 1) comprising: a plurality of markers (post 6) including at least one linear edge, measurement indicia (12), a sequential marker identification (22), and an index for indication of orientation (18); and a holder (base 4) for holding the plurality of markers, said holder including a base (at legs 8) for resting on a relatively flat surface and a groove (at/in projection 10 – col. 3, lines 24-29) for holding the marker in place; wherein each marker of the plurality of markers is adapted to be placed adjacent to a separate piece of evidence at a scene (col. 2, lines 55-58).  D1 discloses the use of multiple holders/markers (col. 1, lines 6-28) in a crime scene environment.  D1 holders are capable of use on horizontal, slanted, vehicle, and magnetic surfaces at least.
D1 does not specifically disclose the thickness of the markers.  D1 discloses the market portion (6) to be hollow to fit over base projection (10) and as such the walls are thin in cross section as per the figures.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to select an optimal range of thickness for the marker of D1 within the range of 0.127 and 0.330 mm for the purpose of minimizing material use and D1 discloses use of thin material (col. 2, lines 65-67).
Regarding claim 11, D1 discloses wherein each of said plurality of markers comprises a progress indicator (any series of lines such as those adjacent 18 could be marked to indicate a status – figure 1) to show the current status of a corresponding piece of evidence.
Regarding claim 12, D1 discloses wherein at least one type of holder includes a scale (at 12 – figure 4) printed on an outer edge thereof for indicating the dimensions of the evidence holder.
Regarding claims 14-16, 18-20, D1 discloses the structural requirements recited in the claims as discussed per claims 1-4, 11-12 above.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to perform the steps of providing the required parts/members and further marking each item of evidence using a marker and the type of holder at a scene as this is necessarily how the device would be used per D1.

Claim(s) 5-6, 8, 13, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vandergriff (US 10,410,546) in view of Del Monte (US 4,291,882).
Regarding claims 5-6 and 17, D1 does not disclose the required groove having projections adapted to provide a gripping action to the marker.  Del Monte teaches a card holder (11) having a groove (45) with projections (49, 51) for gripping held cards (figures 1-2).  It would have been obvious to one of ordinary skill in the art at the time of filing to provide a ledge or lip on the holder of D1 with a groove/slot between the added lip and one of sidewalls (11), with gripping projections extending into the groove to grip the marker, forming a secure hold onto the markers to connect them from undesired displacement from the holder.
Regarding claim 8, D1 as modified per the discussion of claims 5-6 comprises a first end  adapted to being positioned at a location of the scene and a second end (at base ledge/lip) adapted to hold the linear edge of a marker through tension on the linear edge.
Regarding claim 13, D1 discloses use of a pyramid shape (cone) for the holder (col. 2, lines 7-18).  In using a pyramid shape holder and making the modification as discussed above in regards to claim 5, the claimed limitations would be met.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vandergriff (US 10,410,546) in view of Julnes (US 8,302,551).
D1 does not disclose use of two-side adhesive strips for attaching markers.  Julnes discloses use of two-side adhesive strip (20) for attaching a marker (10) to a desired location (figure 3).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add one or more two-sided adhesive strips as taught by Julnes to any surface of D1 for securing the device at a scene.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vandergriff (US 10,410,546) in view of Del Monte (US 4,291,882) as applied to claim 8 and further in view of Hempfling (US 4,173,086).
D1 in view of Del Monte does not disclose where the first end is adapted to be pushed or driven into a penetrable surface, such as earth, at the scene.  Hempfling teaches a sign (marker 10) disclosing use of a bottom extending ground anchor (leg 26, bottom of pole 12) for earth attachment (col. 1, lines 60-68).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add a ground penetrating stake/pole to the bottom of D1 as taught by Hempfling for the optional use of ground anchoring preventing displacement. 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vandergriff (US 10,410,546) in view of Eversdijk (US 2008/0120859).
D1 does not disclose specifically any logo for identifying an agency.  Eversdijk teaches an evidence marker (1) comprising a police logo (figure 1A).  It would have been obvious to one of ordinary skill in the art at the time of filing to provide an agency logo on the marker of D1 as taught by D2 for identification of ownership.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See notice of references cited form PTO-892.  References not applied but cited are relevant as disclosing or suggesting at least one feature in the claims or disclosure of the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D HAWN whose telephone number is (571)270-5320.  The examiner can normally be reached on Monday - Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK D HAWN/Primary Examiner, Art Unit 3631